Citation Nr: 1448420	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite, right upper extremity (claimed as arm and hand).

2.  Entitlement to service connection for residuals of frostbite, left upper extremity (claimed as arm and hand).

3.  Entitlement to service connection for residuals of frostbite, right lower extremity (claimed as leg and foot).

4.  Entitlement to service connection for residuals of frostbite, left lower extremity (claimed as leg and foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a September 2014 Video Conference hearing.  The hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran contends that he has residuals of cold injury to his hands and feet because of exposure to freezing conditions for approximately eight hours per day, during active duty in Alaska.  However, he also reported during private medical treatment discussed further below that he was exposed to cold weather while serving on active duty in Korea.  He maintains that the cracking and peeling of the skin of the hands and feet, roughness and scaling of the feet, leg ulcers with fungus, tingling, burning, numbness, paresthesias, and aching of the joints in his hands and feet, he has experienced ever since service is directly attributable to his cold weather exposure in service. 

The Board notes that the effects of cold injury may not become apparent for many years.  Indeed, VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  According to the training letter, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may reappear.  Id.  VBA training letters also have provided examples of specific symptoms or conditions that are late effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, Diagnostic Code 7122 (2014).  These include disturbances of nail growth, recurrent fungal infections, pain and/or paresthesia, and/or numbness, and sensory neuropathy and/or disturbances of sensation, or degenerative changes.  

The RO has been unable to locate the Veteran's service treatment records (STRs) and found that they are unavailable.  However, the Veteran is competent to report that he was exposed to extremely cold weather during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Furthermore, the Veteran's DD-214 shows that he had 1 year and 4 months (a little over 15 months) of foreign service, and that he was awarded the Korean Service Medal with Bronze Campaign Stars.  Additionally, he testified during his September 2014 hearing that some of his friends in his battalion, suffered cold injuries, including having their toes removed.  Thus, the Board finds that the conditions of his service are consistent with his reports of cold weather exposure.  38 U.S.C.A. § 5104(a).  

While there is some medical evidence of record that supports the Veteran's claim, they are not by themselves sufficient to establish service connection, given their speculative nature.  However, the evidence does raise the need for an opinion by a VA examiner.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that an examination and opinion is needed to determine whether the Veteran has current foot and hand disabilities related to his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records from all VA medical facilities, as well as any outstanding private treatment records, should be obtained and added to the Veteran's VBMS,

2. Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current foot or hand disabilities, and the existence of any cold injury residuals in particular.  The claims folder must be made available to and reviewed by the examiner. 

Any indicated studies should be performed, and the examiner should report all diagnoses pertinent to the feet and hands.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current foot or hand disability is etiologically related, in whole or in part, to the Veteran's active service, to include exposure to cold weather during active duty in Korea.  The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

As part of this examination and review, the examiner is specifically asked to review an April 2010 letter from Dr. T.C., who provided a private opinion regarding the Veteran's claim, and (to the extent possible) provide any comments regarding his or her agreement or disagreement with this opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


